Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is responsive to Applicant's Remarks and Amendment after Non-Final Rejection, filed Oct. 13, 2020. As filed, Claims 1-5, 7, 9-11 are pending are pending of which claims 1-3 are amended. Claims 6, 8, 12-14 are cancelled. The examiner at your application at USPTO has changed. 
Information Disclosure Statement
Applicants' information disclosure statements (IDS) filed on 10/13/2020 have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.   
Response to Remarks
Applicant’s amendments have been fully considered and are entered.  The status for each rejection and/or objection in the previous Office Action is set out below.
The rejection of claims 3, 12 and 13 under 35 U.S.C. § 112 (b) is withdrawn per claim amendments to recite “mental illness”. 
The rejection of claims 1-14 under 35 U.S.C. § 112 (b) is withdrawn per claim amendments to delete terminology ”such as” ; “one or more substitution groups” and “other alkyl and aryl groups as defined herein”.
The rejection of claims 1-14 under 35 U.S.C. § 112 (a) s failing to comply with the written description requirement is maintained for claims 1-5, 7, 9-11. Albeit the Applicants amended claims 1-3 to recite in part, "X and Z are the same or different and/or compounds of formula (I) and further “in combination with one or more other CNS active agents”.
The rejection of claims 1-4, 9, 10, 13 and 14 35 U.S.C. 102(a)(1) as being anticipated by Leucht et al (American Journal of Psychiatry,  Amisulpride, an Unusual “Atypical” Antipsychotic: A Meta-Analysis of Randomized Controlled Trials, 2002, 159, pp.180-190) is maintained.
The double patenting rejections (para 9-13) are maintained with respect to claims 1-5, 7, 9-11. The requisite Terminal disclaimers have not been submitted to overcome the rejections.

The objection to specification has been addressed. 

The following are new grounds of rejections necessitated by Applicants’ amendment, filed on 10/13/2020, wherein the limitations in pending claims as amended now have been changed and the breadth and scope of those claims have been changed.
  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7, 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-5, 7, 9-11 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  
The Guidelines for Written Description state “The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art” (Federal Register/ Vol. 66, No. 4/Friday, January 5, 2001/Notices, column 1, page 1105). The Guidelines further state, “[t]he claim as a whole, including all limitations found in the preamble, the transitional phrase, and the body of the claim, must be sufficiently supported to satisfy the written description requirement” (at page 1105, center column, third full paragraph). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations. Lockwood v. American Airlines Inc. (CA FC) 41 USPQ2d 1961 (at 1966).

The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.”  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”).   Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
“A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus …”) Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.


The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.” MPEP § 2163. The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163.  Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.

The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163.  While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.
In the instant case, the claims are drawn to a method of antagonizing one or more serotonin receptors in a subject; a method of treating one or more conditions responsive
to modulation of one or more serotonin receptors; a method of treating one or more disorders associated with a mental illness; said methods comprising administering to the subject a therapeutically effective amount of the substantially enantiomerically pure R isomer of amisulpride and/or the substantially enantiomerically pure R isomer of a compound having a structure of Formula I, either individually or in combination with one or more other CNS active agents:
 (1) Level of skill and knowledge in the art: 
The field of the invention is the selective control of serotonin levels in complex living human biological systems by the use of pharmaceutical compounds and the control of disorders and disease states thereby. Applicants describe (Specification, pg. 1, 3rd full para- pg. 2, end 1st full para) the state of the art:
Dopamine (particularly D2 and D3) antagonists are well recognized as improving symptoms of schizophrenia, and have been used clinically as such for decades. In the past twenty years it has become recognized that treatment of schizophrenia, as with many mental illnesses, benefits from engaging multiple receptors including serotonergic and adrenergic. Despite, literally, dozens of approved drugs to treat schizophrenia the disease remains poorly treated in many patients. Side effects of current medications include: dyskinesia, akathisia, weight gain, mood disturbances, sexual dysfunction, sedation, orthostatic hypotension, hypersalivation, and (in some cases) arganulocytosis.

Amisulpride ( 4-amino-N-( ( ( 1-ethyl-2-pyrrolidinyl)methyl)-5-( ethylsulfonyl) )-2-methoxybenzamide) is an antipsychotic patented in 1981. Amisulpride binds selectively to the human dopaminergic D2 (Ki 2.8 nM) and D3 (Ki 3.2 nM) receptor subtypes without any affinity for D1, D4 and D5 receptor subtypes. Unlike classical and atypical neuroleptics, amisulpride displays low affinity for serotonin, alpha-adrenergic, histamine receptor subtypes, muscarinic receptors and sigma sites though it has also been demonstrated to bind 5-HT22b and HT7a receptors with low double digit nM Ki. This ability of amisulpride to bind 5-HT receptors is thought to result in amisulpride's ability to treat symptoms of depression (sometimes noted in schizophrenia patients). Interestingly, compared to other antipsychotics, amisulpride is not noted to have any activity at the 5-HT2a receptor.

Despite the unique activities of amisulpride, amisulpride has low ability to cross blood brain barrier (BBB) to interact with the receptors in the brain. In a 2014 study, passive diffusion of amisulpride across a PAMPA membrane (Pe) was the lowest of 30 psychiatric drugs tested. Thus, dosing of amisulpride is high, typically 400 to 800 mg/d (though up to 1,200 mg/day is not uncommon). Such a high dose may cause adverse effects to the treated subjects.

Thus the treatment of schizophrenia, as well as the other claimed conditions, is not well developed or understood. The complex interaction between a drug and a receptor is required to achieve a therapeutic effect in a patient and many side effects can result as well. Applicants’ invention corresponds to the improvement in the bioavailability of an existing drug while maintaining its therapeutic effect. 
 (2) Physical and/or chemical properties and (4) Functional characteristics:
Since only compounds 101, 102, 103, and 104 were prepared and screened individually and not in combination with amisulpride or other CNS active agents for their activity. It is impossible to draw a nexus between a proposed compositions of amisulpride and/or compounds of formula (I) and further “in combination with one or more other
CNS active agents” and an expected change in activity. 
(3) Method of making the claimed invention:
No guidance is given for the identification, production and use of any compounds and compositions other than those set forth in the examples. 

As stated supra, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad genus.  It is unquestionable that claim 9-11 are broad and generic, with respect to the possible biological effects claimed and the variety of N-substituted compounds employed.  While having written description of increasing membrane permeability, binding receptors in in vitro assays, and demonstrating potential efficacy of compounds 102 and 103 in rats as identified in the specification, the specification does not provide sufficient descriptive support for the treatment of the myriad of disorders using undisclosed and untested compositions of compounds of formula I  in combination with amisulpride and/or one or more other CNS active agents.
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outline[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.                                             
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over 
Leucht et al (American Journal of Psychiatry,  Amisulpride, an Unusual “Atypical” Antipsychotic: A Meta-Analysis of Randomized Controlled Trials, 2002, 159, pp.180-190) and US 2015/0018360 A1, Halse et al. Jan. 15, 2015 (the “360 publication; cited by Applicants in IDS) and further in view of US 8394790 by Portnoy et al. April 15, 2010  (the “790 patent; cited by Applicants in IDS).
Instant claims are drawn to a method of antagonizing one or more serotonin receptors in a subject; a method of treating one or more conditions responsive
to modulation of one or more serotonin receptors; a method of treating one or more disorders associated with a mental illness; by administering to the subject a therapeutically effective amount of the substantially enantiomerically pure R isomer of amisulpride and/or the substantially enantiomerically pure R isomer of a compound having a structure of Formula I, either individually or in combination with one or more other CNS active agents:
The article by Leucht discloses (Pg. 187, para bridging col.1-2) the treatment of schizophrenia with amisulpride. Amisulpride differs from the claimed compounds of formula (I) by a H versus a methyl at amine group of the phenyl ring.
Leucht discloses (Pg. 189, col. 2, 5th full para) the use of Solian (racemic amisulpride containing R isomer). Assuming that Applicant were able to prove that the prior art compound is a racemic mixture, the disclosure of a racemic mixture renders either enantiomer obvious.  the isolation of both optical isomers is routine in lead compound development. It is obvious to a skilled artisan that one enantiomer is going to be more active than the other (i.e. may find levorotatory enantiomer “S” is more active than the dextrorotatory “R”).

Isolation and separation of stereoisomers of known racemate is prima facie obvious
unless there are “unexpected results”. See In re May, 197 USPQ 601; In re Adamson,
125 USPQ 233; Brenner v Ladd, 147 USPQ 87
Furthermore, the compositions containing enantiomerically pure (R)( + )-amisulpride optionally with dopamine receptor modulators and Methods for preventing, treating, or ameliorating the effects of a metabolic disorder or key element thereof,  are discussed in the priro art by the ‘360 publication. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Since the required compound is employed, the required properties and activity are necessarily present (Clm. 1-4, 9, 13). Since the treatment of schizophrenia will result in treatment of associated anxiety (Clm. 10, 14).       The difference between the method taught by the prior art and that presently claimed is that Leucht  teach composition containing aminosulpride, which compound differs form claimed formula I by a alkyl, e.g. methyl instead of hydrogen substituent at amino group (the proviso of instant claims requires that at least on of variable X and Z is not hydrogen.
"Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its homologs because homologs often have similar
properties and therefore chemists of ordinary skill would ordinarily contemplate making them to try to obtain compounds with improved properties."
The issue of patentability over the replacement of alkyl groups for hydrogen has arisen many times. For instance, the replacement of a methylene group with a dialkyl-substituted methylene group was determined to be prima facie obvious on the ground that "one skilled in the art would have been, prima facie, motivated to make the claimed compounds in the expectation that they, too, would possess antimicrobial activity." (In re Wood 199 USPQ 137) See also In re Doebel 174 USPQ 158 (where replacement of methyl for hydrogen on an amino nitrogen was considered prima facie obvious - at page 159); In re Druey 138 USPQ 39 (where replacement of methyl for hydrogen on a known compound was considered prima face obvious based on the homologous and close structural relationship to the known compound - at page 41); In re Lohr 137 USPQ 548 (where the replacement of a methyl group for a hydrogen on two positions of a tetrahydropyran ring on a known compound was not considered a patentable modification given the close structural relationship to the known compounds - at page 550); Ex parte Weston 121 USPQ 429 (where the replacement of methyl for hydrogen on the nitrogen of a piperazine ring was not found to be a patentable modification); Ex parte Fauque 121 USPQ 425 (where di(methyll)-methane was considered a higher homolog of difuryl-methane and unpatentable without a showing of unexpected results - at page 426).
The motivation to make a substitution of an alkyl group for hydrogen stems from the fact that a person having ordinary skill in the art would expect that the compounds could be prepared by the same method as taught by the prior art and have the same utility as the compounds taught by the prior art. In the interest of generating additional compounds, a person having ordinary skill in the art would seek to make additional compounds that are most closely related to compounds specifically taught by the prior art that have already been demonstrated to have the therapeutical activity.
 Furthermore, the prior art by the ‘790 patent specifically teach point of structural modification of amisulpride including NHs group to obtained active compounds based on amisulpride  (col 13):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Therefore, the instantly claimed method comprising administering compositions of compounds which differ by methyl instead of hydrogen at same loci over compounds of prior art are unpatentable absent a showing of unexpected results. MPEP 2144.09 (VII) states "A prima facie case of obviousness based on structural similarity is rebuttable by proof that the claimed compounds possess unexpectedly advantageous or superior properties. In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)." In the instant case, Applicant has not established unexpected properties between the instantly claimed compounds and the closest prior art homologs.
Given the disclosure in the prior art, and absent a showing of unexpected results,
the instant invention would have been obvious.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7, 9 and 11 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10-13 of copending Application No. 16/383,933 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the methods of the reference application employing the compounds of claim 1 of the same are anticipatory of the claims.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-5, 7, 9 and 11 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12-15 and 20-23 of copending Application No. 16/561,767 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the methods of the reference application employing the compounds of claim 1 of the same are anticipatory of the claims.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims1-5, 7, 9 and 11 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4-6 and 10-11 of copending Application No. 16/561,829 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the methods of the reference application employing the compounds of claim 1 of the same are anticipatory of the claims.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 5, 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 7 and 9 of U.S. Patent No. 10,259,786-B2 (Based on 15/824,966). Although the claims at issue are not identical, they are not patentably distinct from each other because the enumerated method claims of the patent employing the racemic compound of claim 1 of the reference application which contains the R isomer are anticipatory of the instant claims.

Claims 1-4, 9-10, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,167,256-B2 (Based on 15/896,851). Although the claims at issue are not identical, they are not patentably distinct from each other because the enumerated method claims of the patent employing the racemic compound of claim 1 of the reference application which contains the R isomer are used to treat the presently claimed conditions and are therefore anticipatory of the instant claims.

Conclusion
Claims 1-5, 7, 9-11 are rejected.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622